Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 5, 2022

                                         No. 04-20-00457-CV

             WK PROPERTIES, INC.; WTK Services, Inc.; and WTK Properties, LTD.,
                                     Appellants

                                                   v.

                                     PERRIN SA PLAZA, LLC,
                                            Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-19383
                           Honorable Mary Lou Alvarez, Judge Presiding


                                            ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

           On November 24, 2021, this court issued its opinion affirming the trial court’s judgment.
       On January 4, 2022, Appellee filed an “Unopposed Motion for Expedited Issuance of
Mandate.” Appellee explained that the parties have reached a settlement agreement, and
Appellee requests that the mandate be issued “on an expedited basis so that the settlement can be
consummated.” See TEX. R. APP. P. 18.1(c).
       Appellee’s unopposed motion is GRANTED. We direct the clerk of this court to issue
the mandate immediately. See id. R. 18.1.




                                                        _________________________________
                                                        Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court